Citation Nr: 0608150	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to service connection for coronary artery 
disease, status-post coronary artery bypass grafting, times 
two (claimed as a heart condition), as secondary to the 
service-connected posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2002, the RO denied the claim of entitlement to 
service connection for coronary artery disease, status-post 
coronary artery bypass grafting, times two, (claimed as a 
heart condition), as secondary to the service-connected 
posttraumatic stress disorder (PTSD).  

In February 2003, the veteran presented personal testimony at 
a Board Video-conference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  The Board remanded the case in September 2003 for 
additional development of the evidence.

In September 2003, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The competent evidence demonstrates that coronary artery 
disease, status-post coronary artery bypass grafting, times 
two, was not incurred in or aggravated by the veteran's 
period of active service.  

3.  The competent evidence demonstrates that coronary artery 
disease, status-post coronary artery bypass grafting, times 
two, is not proximately due to or aggravated by the service-
connected posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

Coronary artery disease, status-post coronary artery bypass 
grafting, times two, was not incurred in or aggravated by 
service, or proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimants possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly discussed VCAA and VA's duty to 
assist in July 2002, March 2004, and June 2005, subsequent to 
the RO's initial unfavorable decision.  

The Board concludes that the discussions contained in the 
RO's June 2002 rating decision, the October 2002 Statement of 
the Case (SOC), a November Supplemental Statement of the Case 
(SSOC), and correspondence dated in July 2002, March 2004, 
and June 2005 that pertain to the requirements of VCAA and 
VA's duty to assist) informed the veteran of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements.  

Specifically, the Board concludes that the RO's decision, 
SOC, SSOC, and the correspondence, together, informed him of 
why the evidence on file was insufficient to grant the claim; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
necessary to substantiate the claim.  The correspondence 
pertaining to VCAA specifically informed the veteran of what 
he should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was also informed to essentially submit everything in his 
possession with regard to establishing evidence that is 
necessary to substantiate the claim.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, non-VA medical treatment records, and a hearing 
transcript of the personal testimony presented by the 
veteran.  The veteran has not identified any additional 
evidence pertinent to the claim, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Further, in light of the Court's recent decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, the Board notes that because the veteran's 
claim of entitlement to service connection is denied, for the 
reasons explained in detail below, a disability rating and/or 
effective date will not be assigned for any claimed 
disability; therefore, the failure of the veteran to receive 
notification provisions in accordance with the Court's recent 
decision does not result in any prejudice to the veteran.  

II.  Analysis

The veteran contends that the current diagnosis of coronary 
artery disease, which is a disease of the heart that falls 
under the broader term of cardiovascular disease, is directly 
related to the stress that he claims to have experienced 
since his period of service in World War II (WWII).  
Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

At the outset, the Board notes that the service medical 
records do not indicate that the veteran suffered from any 
cardiovascular disease during his period of active service.  
The October 1945 Certificate of Disability for Discharge 
shows that the veteran was found unfit for duty because of 
anxiety reaction.  There were no documented complaints or 
findings regarding any cardiovascular disease.  

The pertinent evidence associated with the claims file 
includes VA examinations, dated in May 1993, November 2001, 
and June 2005; VA medical treatment records from the VA 
Medical Center (VAMC) in Birmingham; the transcript of the 
February 2003 video-conference hearing; private medical 
treatment records from the University of Alabama at 
Birmingham (The Medical Center) and J. V. Mosley, M.D., dated 
through August 2004; and the veteran's statements in support 
of the claim.  

The VA treatment record, dated in October 1977, from the VAMC 
in Birmingham demonstrates that the veteran has ischemic 
heart disease (IHD) and that he underwent saphenous vein 
bypass graft (SVBG) with good results.  The VA examination 
dated in May 1993 shows that the veteran suffered a heart 
attack in 1973, that he underwent open heart surgery in 1975, 
and that his heart condition was slowly deteriorating.  

The aforementioned records do not, however, include notation 
regarding whether any cardiovascular disease, to include 
coronary artery disease (CAD), is proximately due to or 
aggravated by posttraumatic stress disorder (PTSD).  

However, the August 2001 medical statement, from J. V. 
Mosley, M.D., shows that the veteran has a history of 
nervous/general anxiety disorder that aggravates his ischemic 
heart disease (IHD).  The Board notes that IHD is also 
commonly referred to as coronary artery disease (CAD).  

On VA examination, dated in November 2001, the examiner 
documented that the veteran's claims file was reviewed.  It 
is noted that the veteran suffered from CAD for the last 25 
years and that he underwent a coronary artery bypass graft 
(CABG) surgery in 1975.  Since that time he complained of 
chest pain and eventually underwent a coronary artery 
intervention and had a stent placed in one of his coronary 
arteries.  In pertinent part, the examiner diagnosed the 
veteran with CAD, status-post CABG surgery, status-post 
coronary artery intervention on two different occasions.  The 
examiner essentially opined that there is no etiological 
relationship between PTSD and CAD or hypertension and that 
while stress does not cause CAD, stress can aggravate 
hypertension and possibly aggravates CAD.  

During the February 2003 video-conference hearing, the 
veteran testified that he underwent open heart surgery in 
1975 and that while he was not specifically told that PTSD 
caused the heart attack, he was informed that stress caused 
the heart attack.  He further testified that he had splints 
replaced three times since 1975.  

In June 2005, the examiner who conducted the November 2001 VA 
examination provided an addendum to his previous examination 
report.  He documented that the veteran's claims file was 
reviewed, including the statement of Dr. Mosley.  It is noted 
that the veteran has extensive CAD that dates back to at 
least 1975, at which time he underwent coronary artery bypass 
surgery (CABS).  He has had repeated catheterization and 
interventions since that time.  The report also states that 
the veteran has hypertension.  Following a detailed 
documentation of the veteran's medical history, the examiner 
opined that there is no evidence that CAD is caused or 
aggravated by PTSD.  The examiner further states that it is 
conceivable that PTSD may aggravate high blood pressure, 
"but clearly not coronary disease."  

The examiner also made reference to the medical statement 
from J.V. Mosley, M.D., dated in August 2001, which 
essentially stated that the veteran's nervous condition 
aggravates the IHD.  The June 2005 examiner indicated that he 
respectfully disagrees with the August 2001 statement, noting 
that if the veteran had mild disease with incomplete 
stenosis, it is conceivable that stress may cause spasm to 
aggravate; however, in the veteran's case, the disease is so 
extensive that aggravation would be impossible 
hemodynamically by stress.  The examiner concluded by stating 
that there has never been any proof that stress causes (CAD).  

The Board notes that in the veteran's October 2001 statement 
in support of the claim, he maintains that he is not claiming 
entitlement to service connection for CAD, status-post CABG, 
times two, on a direct basis, and that he is only claiming 
entitlement to service connection on secondary basis.  
Although the veteran clearly states the entitlement that he 
is seeking, to provide the veteran with a thorough 
explanation for the Board's decision, the Board briefly notes 
that entitlement to service connection on a direct basis is 
not warranted because the record does not include competent 
evidence of a nexus between CAD, status-post CABG, times two, 
or any other cardiovascular disease, and the veteran's period 
of service.  

In view of the veteran's contentions and the evidence of 
record, the determinative issue in the veteran's case is 
whether the claims file contains competent evidence of a 
nexus between CAD, status-post CABG, times two, and PTSD.  
Considering the veteran's claim in light of the applicable 
law, as stated in detail above, the Board finds that the 
competent evidence does not demonstrate that CAD status-post 
CABG, times two, is proximately due to or aggravated by the 
service-connected PTSD.  

The record is completely without evidence that suggest that 
CAD is proximately due to PTSD.  The Board notes, however, 
that there are two opinions, which are dated in August 2001 
and June 2005, that speaks to whether CAD, status-post CABG, 
times two, is aggravated by the service-connected PTSD.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In the August 2001 medical statement, from J. V. Mosley, 
M.D., a complete rationale for the opinion expressed, which 
specifically mentioned IHD, was not included in the medical 
statement.  Specifically, J.V. Mosley M.D. did not state the 
reasons or basis for the opinion expressed, there was no 
mention of any supporting medical evidence of record, and 
there was no indication that J.V. Mosley, M.D. had access to, 
or reviewed the veteran's claims file prior to or in 
conjunction with the examination.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion. See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

Consequently, for these reasons stated above, the Board finds 
that the August 2001 medical opinion has limited probative 
value with regard to establishing a nexus between the 
currently diagnosed CAD (also referred to as IHD), status-
post CABG, times two, or any other type of cardiovascular 
disease, and the service-connected PTSD.  

By contrast, the June 2005 examination addendum report 
includes a medical opinion that was based on a review of the 
claims file.  Further, as noted in detail above, the examiner 
provided reasons for the opinion expressed and made reference 
to the medical evidence in the veteran's claims file.  This 
report fully clarified his opinion, initially stated in the 
November 2001 examination report, that CAD is not caused or 
aggravated by PTSD.  Thus, the Board finds that the June 2005 
opinion is of greater probative value.  See Prejean, 13 Vet. 
App. 444, 448-9.  

The Board also briefly points out that the record shows that 
the veteran has been diagnosed with hypertension, a risk 
factor associated with cardiovascular disease.  While the 
June 2005 report states that it is conceivable that PTSD may 
aggravate high blood pressure, (which is a cause of 
hypertension disease), "but clearly not coronary disease," 
the Board notes that the veteran's claim relates to coronary 
artery disease, not hypertension; further, the referenced 
opinion is speculative with regard to any effect that PTSD 
may have on high blood pressure, and does not constitute a 
nexus between hypertension disease and PTSD.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996) (a physician's generic 
statement about the possibility of a connection between an 
injury and disease is too general and inconclusive to be 
probative).  

The Board concludes that because the June 2005 opinion, 
clarifying the November 2001 VA examination report, is 
accorded greater probative value, the decision to deny the 
veteran's claim rests on the nature of the opinion provided 
in the June 2005 report, which essentially concludes that 
CAD, status-post CABG, times two, is not proximately due to 
or aggravated by PTSD.  Therefore, the record lacks competent 
evidence of the requisite nexus, and entitlement to service 
connection for CAD is not warranted in the veteran's case, 
thus, the claim is denied.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from CAD, status-post 
CABG, times two, as a result of the service-connected PTSD.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for coronary artery 
disease, status-post coronary artery bypass grafting, times 
two.  38 U.S.C.A. § 1110 (West 2002).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for coronary artery 
disease, status-post coronary artery bypass grafting, times 
two (claimed as a heart condition), as secondary to the 
service-connected posttraumatic stress disorder, is denied.  



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


